PER CURIAM.
Cabrillo Development, LLC and James and Tudor Austin appeal a final judgment of foreclosure entered in favor of Bayview Loan Servicing, LLC (“Bayview”), following a nonjury trial. Appellants assert, inter alia, that Bayview lacked standing to foreclose on the property at issue and that Bayview was not a holder in due course.
We affirm the final judgment of foreclosure, concluding that there was competent substantial evidence to support the trial court’s determinations that Bayview had standing, and that Bayview was a holder in due course as provided in section 673.3021(1), Florida Statutes (2010). See § 673.3051, Fla. Stat. (2010); Bank of Miami v. Fla. City Express, Inc., 367 So.2d 683 (Fla. 3d DCA 1979); Barclays Bank P.L.C. v. Conkey, 695 So.2d 931 (Fla. 2d DCA 1997).
Affirmed.